PER CURIAM.
The plaintiff Cordelia Wallace appeals a final summary judgment in a negligence action in favor of the defendant P. L. Dodge Memorial Hospital and its insurer Appalachian Insurance Company and contends that the entry of such judgment was error because inter alia there was a genuine issue of material fact as to the alleged negligence of the defendant hospital in failing to provide adequate attendants to protect the plaintiff as an invitee of the hospital against a violent attack by one of its mental patients. We agree and reverse the judgment appealed from for further proceedings solely as to that issue. No other genuine issue of material fact exists in this case. Holl v. Talcott, 191 So.2d 40 (Fla.1966); North Broward Hospital District v. Adams, 143 So.2d 355, 356 (Fla.2d DCA 1962).